Opinion issued February 6, 2003








In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-01107-CV
_______________

WINFRED JEROME JOHNSON, Appellant

V.

RUTH A. GAYLE, Appellee



On Appeal from the 245th District Court 
Harris County, Texas
Trial Court Cause No. 0059656



MEMORANDUM OPINION
	On January 16, 2003, in an order addressing this appeal, we stated that we did
not have jurisdiction to consider the appeal.  Pursuant to the Texas Rules of Appellate
Procedure, we provided appellant with 10 days to show that this Court had
jurisdiction to hear the appeal.  Tex. R. App. P. 42.3.  More than 10 days have passed
since the issuance of our order, and appellant has not responded.  Accordingly, the
appeal is dismissed for want of jurisdiction.

							Sherry Radack
							Chief Justice

Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.